[DO NOT PUBLISH]




                  IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                            FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                              ________________________   ELEVENTH CIRCUIT
                                                             APRIL 17, 2008
                                                          THOMAS K. KAHN
                                    No. 06-15843
                                                               CLERK
                              ________________________

                                  BIA No. A74-855-742

FENG CHAI YANG,

                                                                     Petitioner,

                                           versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                              ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                              _________________________

                                      (April 17, 2008)

Before EDMONDSON, Chief Judge, DUBINA, Circuit Judge, and STORY,*
District Judge.

PER CURIAM:

       *
       Honorable Richard W. Story, United States District Judge for the Northern District of
Georgia, sitting by designation.
      Petitioner, Feng Chai Yang (“Yang”), seeks review of the Board of

Immigration Appeals’ (“BIA”) decision after remand by this court for the BIA to

answer the question of whether specified actions qualified as “other resistance to a

coercive population control program” under Immigration Nationality Act §

101(a)(42)(B), 8 U.S.C. § 1101(a)(42)(B). Because we conclude from the record

that the BIA’s decision is unreviewable due to internal inconsistencies, we vacate

the BIA’s decision and remand this case for further proceedings.

      Yang, a native and citizen of China, filed an application for asylum,

asserting that she had been persecuted for resisting China’s population-control

policies. Yang asserts that the Chinese government forced her to have two

intrauterine devices inserted and to undergo experimental sterilization procedures.

      The BIA concluded that while some of Yang’s actions may have constituted

“other resistance,” she was not “persecuted” for those acts. However, there is an

internal inconsistency in the BIA’s decision. The BIA first construed the “other

resistance” clause of INA § 101(a)(42)(B), 8 U.S.C. § 1101(a)(42)(B), as having an

implied requirement that “other resistence” be “on account of” a population control

program. Yet, later in its opinion, the BIA agreed with Yang that her removal of

the governmentally imposed intrauterine device, “regardless of her motives for

doing so,” constitutes “other resistance.” This internal inconsistency in the BIA’s

decision renders its two conflicting interpretations of the statute logically
                                           2
impermissible and prevents this court from reviewing the reasonableness of a

single interpretation.

       Accordingly, we vacate the BIA’s decision and remand this case to the BIA

with directions that it clarify its internal inconsistencies.

       VACATED and REMANDED.




                                             3